Citation Nr: 1803457	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-19 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date prior to July 25, 2011 for the grant of service connection for schizophrenia, to include whether there was clear and unmistakable error (CUE) in a May 1977 rating decision in that it denied service connection for a nervous condition.


REPRESENTATION

Appellant represented by:	Meghan K. Gentile, Esq.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to June 1972.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (CAVC).  The matter originally came before the Board on appeal from a May 2012 rating decision by the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).  In February 2016, the Board issued a decision that found there was no CUE in a May 1977 rating decision that denied service connection for a nervous connection and denied an effective date prior to July 25, 2011 for the grant of service connection for schizophrenia.  The Veteran appealed the February 2016 Board decision to the CAVC, which, by Memorandum Decision in December 2010, vacated the Board's decision and remanded the matter of whether there was CUE in the May 1977 rating decision for action consistent with the CAVC decision.  The case is now assigned to the undersigned. 


FINDINGS OF FACT

1. The May 1977 rating decision that denied service connection for a nervous condition was consistent with the evidence then of record and properly applied governing laws and regulations.

2. After the May 1977 rating decision, the Veteran filed a claim for service connection for a psychiatric disability in March 1987, but abandoned it by not responding within a year to a March 1987 request for additional information; after the March 1987 abandoned claim, the first communication from the Veteran expressing intent to file a claim of service connection for a psychiatric disability was received on July 25, 2011.  





CONCLUSIONS OF LAW

1. There is no clear and unmistakable error in the May 1977 rating decision in that it denied service connection for a nervous condition, and the decision remains final.  38 U.S.C. §§ 5109A, 7105 (2012); 38 C.F.R. §§ 3.104, 3.105(a) (2017).

2. An effective date prior to July 25, 2011, for the award of service connection for schizophrenia is not warranted.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.158(a), 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Because a motion to revise or reverse a rating decision based on CUE is not a claim for VA benefits but rather a collateral attack on that decision, the VCAA notice and assistance provisions do not apply.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).

Regarding the earlier effective date matter, as the May 2012 rating decision on appeal granted service connection for schizophrenia and assigned an effective date for the award, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran's service treatment records (STRs) show psychoneurotic depression was diagnosed after he reported he heard voices and believed people, including his superior officers, were planning to harm him.  In March 1972, psychoneurotic depression was diagnosed.  On May 1972 separation examination psychiatric clinical evaluation was normal; in an associated report of medical history he denied experiencing psychiatric symptoms.

On February 1976 general VA examination for non-service connected pension benefits, no abnormalities were found.

In a January 1977 claim for service connection, the Veteran reported he was treated for a nervous condition in service and that he had recurring episodes.

On April 1977 VA examination, chronic paranoid schizophrenia was diagnosed.  The Veteran complained of headaches, dizziness, memory difficulties, and auditory hallucinations.  He reported he began having strange experiences, including paranoia, while working as a military police officer in June 1972.  He reported he did well and was able to cope with his difficulties until February 1977 when he sought treatment for headaches, dizzy spells, and paranoia.  Paranoid schizophrenia was diagnosed.  A nexus opinion was not provided.

A March 1977 VA treatment record that was associated with the claims file in October 1977 shows the Veteran was evaluated by psychiatry for schizophrenia.  

The May 1977 rating decision denied service connection for a nervous condition.  The rating decision noted chronic paranoid schizophrenia was diagnosed and that the Veteran's STRs show psychoneurotic depression was diagnosed in March 1972, but that his discharge examination was negative for any indication of a nervous condition.  The notification to the Veteran noted that while his STRs show he was treated for a nervous condition, there was no indication of any disability that might have resulted from this condition on the April 1977 examination.  

VA treatment records show the Veteran continued to be treated for schizophrenia.  

On November 1977 non-service connected pension VA examination, chronic schizophrenia in partial remission was diagnosed.  The Veteran reported he began having psychiatric symptoms in service and that he began hearing voices again following a head injury sustained in a December 1975 automobile accident.  A nexus opinion was not provided.

An April 1978 rating decision denied entitlement to a non-service connected pension.

The Veteran filed a claim to reopen his claim for service connection for a psychiatric disability in March 1987.  

By March 1987 correspondence, VA informed the Veteran new and material evidence was required to reopen his claim for a nervous condition.

The Veteran did not respond or provide any additional evidence within a year of the March 1987 request for additional evidence.   

The Veteran next again filed a claim for service connection for a psychiatric disability, to include depression on July 25, 2011.  

On March 2012 VA examination, schizophrenia was diagnosed.  The examiner opined such disability was caused by or resulted from his active duty service.

The May 2012 rating decision granted service connection for schizophrenia, effective July 25, 2011.

In a May 2014 statement, the Veteran's prior representative asserted the May 1977 rating decision granted service connection for schizophrenia.  In a follow-up, April 2015 statement, the attorney noted that service connection had been denied, but asserted the May 1977 rating decision was based on CUE because a review of the STRs showed he suffered from schizophrenia in service and that the facts available at the time of the May 1977 rating decision warranted an award of service connection for such disability.  In an August 2015 statement, the attorney argued the May 2012 rating decision granted service connection for schizophrenia based on the same evidence that was available in January 1977.  The attorney stated there was no way that reasonable minds could have differed that service connection for schizophrenia was warranted as of January 1977.

In its May 2017 memorandum decision, the CAVC concluded that the Board provided an inadequate statement of reasons or bases for its finding that there was no CUE in the May 1977 rating decision because the Board found that the "evidence on file at the time of the May 1977 rating did not show chronic psychiatric impairment after the initial in-service consultation" even though chronic paranoid schizophrenia was diagnosed on April 1977 VA examination.  The CAVC directed that on remand the Board should address whether the RO denied the Veteran's claim in 1977 because it found that he had a personality disorder instead of a psychotic reaction as described by 38 C.F.R. § 4.127 (1976).  

In a December 2017 appellate brief, the Veteran's attorney argued the May 1977 rating decision was based on CUE because the 1977 VA examination report contained evidence relating the schizophrenia to service that was not considered.  She did not point to any specific evidence included in an examination report that was overlooked.  She asserted the "evidence of chronicity and nexus is undebatable."  She also asserted the 1977 rating decision relied on a facially inaccurate separation examination because it indicated the Veteran had never had depression or excessive worry; loss of memory or amnesia; or nervous trouble of any sort.  

Legal Criteria

Clear and Unmistakable Error

Under 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE. 

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The CAVC has propounded a three-pronged test to determine whether there is clear and unmistakable error in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

As noted, a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  At that time, service connection for a disability was warranted when "the facts, shown by evidence, establish[ed] that a particular injury or disease resulting in a disability was incurred coincident with the service in the Armed Forces...which may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions."  38 C.F.R. § 3.303(a) (1977).  Under 38 C.F.R. § 3.303(b), service connection was warranted for subsequent manifestations of a chronic disease shown in service "at any later date however remote" unless they were clearly attributable to intercurrent causes.

Effective Date

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later (emphasis added).  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.
Where evidence requested in connection with an original claim or claim to reopen is not furnished within one year after the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The May 1977 rating decision denied the Veteran service connection for a nervous condition based essentially on a finding that the paranoid schizophrenia then diagnosed was not manifested in, and was not causally related to, his service (and was not etiologically related to the "psychoneurotic depression" diagnosed in service).  He was furnished notice of that determination and of his appellate rights.  He did not appeal that decision, and new and material evidence was not received within a year following notice.  While a November 1977 VA examination report and VA treatment records show continuing treatment for schizophrenia, they do not relate to an unestablished fact necessary to substantiate the claim for service connection (i.e., nexus to service) and therefore are not material evidence.  Accordingly, the May 1977 decision became final.  38 U.S.C. § 7105; 38 C.F.R. § 3.156.

The Board finds the May 1977 rating decision that denied service connection for a nervous condition was consistent with the evidence then of record and properly applied the governing laws and regulations then in effect.  In essence, the rating panel (which consistent with then prevailing practice and in accordance with then-governing law) included a medical member (physician) found that what the Veteran had during service was an acute neurosis ("psychoneurotic depression") that resolved (as it was not found on service separation examination) and that the paranoid schizophrenia (first diagnosed in 1977, nearly five years after the Veteran's separation from service and well beyond the one year presumptive period for a psychosis as a chronic disease under 38 U.S.C.§§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a)) was not etiologically related to the Veteran's service and his psychiatric symptoms manifested therein. 

Essentially, the Veteran argues the May 1977 rating decision was clearly and unmistakably erroneous because the RO did not consider the correct facts as they were known at the time and separately that the law then in effect was not properly applied .  However, the Board finds both arguments are without merit.  

In the December 2017 appellate brief, the Veteran's attorney asserted the 1977 VA examination report included positive nexus evidence that was overlooked.  She did not identify which examination report constituted such evidence; a close review of the April 1977 and November 1977 (generated within a year following the rating decision in question) VA examination reports did not find any evidence explicitly relating the diagnosed schizophrenia to service.  The attorney also argued that the service separation examination was facially inaccurate because it indicated the Veteran had never had depression or excessive worry; loss of memory or amnesia; or nervous trouble of any sort.  She apparently refers to the May 1972 report of medical history that was completed by the Veteran himself (not a finding by an examiner).  The separation examiner found psychiatric clinical evaluation to be normal, and did not comment whether or not the Veteran had experienced psychiatric symptoms in service.  Therefore, the allegation that the examination was facially inaccurate is without merit.  The correct facts were before the adjudicator(s) when the May 1977 rating decision was issued.   

The Veteran's current and prior attorneys have both argued that the May 1977 rating decision did not properly apply the law in effect at that time essentially because the evidence then available showed it was undebatable that service connection for schizophrenia was warranted.  In an April 2015 statement, the Veteran's prior representative asserted the May 2012 rating decision granted service connection for schizophrenia based on the same evidence that was available in January 1977.  However, that assertion is inaccurate because the May 2012 rating decision also considered a March 2012 VA examiner's positive nexus opinion.  Accordingly, the Veteran's contentions amount to a disagreement of how the evidence was interpreted, and the mere allegation that the evidence then of record should have been interpreted in a different manner does not satisfy the heavy burden of demonstrating CUE. See Oppenheimer, 1 Vet. App. at 372.  The May 1977 rating decision noted that the Veteran's STRs show psychoneurotic depression was diagnosed in March 1972 (during service) and that chronic paranoid schizophrenia was diagnosed on April 1977 VA examination, but that his discharge examination and a February 1976 VA examination were negative for any indication of a nervous condition, and found there was no indication that a current nervous (psychiatric) disability resulted from the nervous condition noted in service.  [The Board notes it does not appear that the RO denied the Veteran's claim in 1977 because it found that he had a personality disorder instead of a psychotic reaction.]  In other words, the RO determined the schizophrenia found in 1977 was not etiologically related to an acute psychoneurotic depression diagnosed in service.  That was a judgement determination that was reasonably supported by the evidence then of record, and was consistent with the laws and regulations then in effect.  Based on the foregoing, the Board finds the Veteran's claim that the May 1977 rating decision was based on CUE to be without merit.  

Accordingly, the critical question remaining in this matter is whether or not the Veteran filed a claim seeking to reopen the claim of service connection for a psychiatric disability between May 1977 and July 25, 2011.  He did file such a claim in March 1987.  However, he did not respond to the March 1987 request for additional, new and material evidence.  Accordingly, the claim was properly determined to be abandoned.  See 38 C.F.R. § 3.158(a) (1987); see also Hurd v. West, 13 Vet. App. 449, 452 (2000).  Once a claim has been abandoned under 38 C.F.R. § 3.158, the Secretary need not advise a claimant of his appellate rights, and no further action is required by the RO until a new claim is received.  Id.  More recently the CAVC has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  

A close review of the record found that the first communication from the Veteran to VA seeking to reopen the claim of service connection for a psychiatric disability following the abandonment of the March 1987 claim seeking service connection for a psychiatric disability was received on July 25, 2011.  Because he is not shown to have filed a formal or informal application for service connection for a psychiatric disability between March 1987 and July 25, 2011, VA is precluded from granting an effective date for the award of service connection for schizophrenia prior to that date.  In light of the foregoing, the Board finds that an effective date prior to July 25, 2011 for the grant of service connection for schizophrenia is not warranted, and that the appeal in this matter must be denied.  


ORDER

The appeal to establish CUE in a May 1977 rating decision that denied service connection for a nervous condition and an effective date prior to July 25, 2011 for the grant of service connection for schizophrenia is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


